Citation Nr: 0924473	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a major depressive 
disorder.

2.  Entitlement to service connection for a psychiatric 
condition, to include a major depressive disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and November 2007 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which declined to 
reopen a previously denied claim of service connection for 
depression, and denied service connection for PTSD, 
respectively.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In an unappealed September 1997 rating decision, the RO 
denied service connection for a nervous condition, to 
include depression.  

2.	The evidence added to the claims file since the September 
1997 decision is new and, when considered with the 
previous evidence of record, it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder, to include major 
depression.

3.	The evidence of record shows that the Veteran did not 
engage in combat.

4.	The evidence of record shows that an acquired psychiatric 
disorder, diagnosed as major depressive disorder, 
originated during service.

5.	The evidence of record shows that the Veteran does not 
have PTSD caused by any event that occurred during 
service.


CONCLUSION OF LAW

1.	The September 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has submitted new and material evidence and 
so the claim for service connection for a psychiatric 
disorder, to include major depressive disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.	Resolving reasonable doubt in favor of the Veteran, an 
acquired psychiatric disorder, diagnosed as a major 
depressive disorder, was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R.      
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new and material evidence" as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case -- 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
this case, the Veteran did not receive adequate Kent notice, 
however, as the Board is reopening this claim, the inadequacy 
of this notice is not prejudicial.

The Veteran was provided notice of the VCAA in October 2005 
and August 2007.  These letters informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claim of service connection for an acquired psychiatric 
disorder, to include major depression and PTSD, and also 
informed him of the division of responsibility between the 
Veteran and VA for obtaining the required evidence.  However, 
the October 2005 letter predated the decision in Dingess and 
therefore did not address the degree of disability and the 
effective date of an award.  Despite the inadequacy of the 
notice, the Board notes that given the denial of the PTSD 
claim below, any notice as the level of disability or the 
effective date to be assigned is deemed moot.

The Veteran's service treatment and personnel records are 
unavailable due to a fire at the National Personnel Records 
Center (NPRC).  When a Veteran's records are lost or 
destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  Washington v. Nicholson, 19 
Vet. App. 362, 369-71 (2005).  VA first attempted to obtain 
the Veteran's service treatment record in conjunction with 
his original claim.  In June 1997, the Veteran was informed 
of the possibility that his military records were destroyed 
in the fire at NPRC.  He was asked to fill out NA Form 13055 
in order to assist VA in searching alternate sources.  In 
September 1997, NPRC determined that there were no service 
treatment records or Surgeon General's Office records of 
record and that all avenues for obtaining records had been 
exhausted.  Further efforts were deemed futile and it was 
concluded that the record was not available.  At that time, 
VA informed the Veteran of this and noted that the ultimate 
responsibility for furnishing evidence needed to perfect the 
claim rests with the Veteran, so the record would be held 
open for 10 days, at which time a decision would be made 
based on the evidence of record.  After receiving no 
additional evidence from the Veteran, a rating decision was 
issued later that month.

In August 2007, VA again sent a request to NPRC for the 
Veteran's 201 file, his service personnel records.  In 
November 2007, NPRC responded by indicating, "Record is Fire 
Related.  The information requested cannot be 
reconstructed."  In a November 2007 development letter, VA 
informed the Veteran of this and noted that the ultimate 
responsibility for furnishing evidence needed to perfect the 
claim rests with the Veteran.  VA further informed the 
Veteran of the types of evidence he could submit in 
furtherance of his claim including statements from military 
personnel and fellow service personnel, citations, awards, 
decorations, letters written during service, orders, duty 
assignments, and photographs taken during service.  The 
Veteran did not submit any additional evidence to corroborate 
his own statements regarding the claimed stressor.  VA has 
made every effort to obtain the Veteran's service records, 
informed the Veteran of its inability to do so, and provided 
the Veteran with specific examples of lay evidence which 
could substantiate his claimed stressor.  Thus, the Board 
concludes the VA's heightened duty to assist the Veteran is 
satisfied.  See 38 C.F.R. § 3.159.

The Board attempted to obtain the Veteran's Social Security 
Administration (SSA) records, but was informed via a February 
2008 letter that those records no longer exists as they have 
been destroyed.  In a June 2008 Supplemental Statement of the 
Case, the Veteran was notified at his latest address of 
record of the RO's attempt to obtain such records, as well as 
the reply from the SSA.

The Board is not aware of the existence of additional 
relevant evidence that VA has not sought.  VA treatment 
records, private treatment records, the results of a January 
2006 VA medical examination, and statements from the Veteran 
and his representative have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The Veteran's claim for service connection for a nervous 
disorder, to include depression, was originally denied on the 
merits by the RO in a rating decision dated in September 
1997.  The Veteran did not appeal that decision, and that 
decision became final..

The Veteran filed a petition to reopen this claim in March 
2006.

The old evidence

At the time of the September 1997 rating decision, the 
evidence of record consisted of outpatient treatment reports 
from VAMC, Augusta; a hospital report from University 
Hospital; and a report from the Veteran's private physician, 
Dr. H.W.E.

That rating decisions denied the claim, because the claim did 
not meet the requirements of a well grounded claim.  
Specifically, "it is necessary to provide evidence which 
demonstrates that the claimed condition was incurred in or 
aggravated by military service."  The implementation of the 
VCAA removed the requirement that a claim be found well-
grounded, however, a showing that the claimed condition was 
incurred in or aggravated by military service is still 
necessary.  Therefore, the discussion of new and material 
evidence will be focused on this issue.


The additional evidence

Evidence received since September 1997 consists of: (1) 
outpatient treatment reports from VAMC Augusta from April 
2004 to January 2008, (2) medical records of Physician Multi-
Specialty from September 1989 to July 1994, (3) medical 
records of University Primary Care from March 1982 to January 
1985, (4) medical records of Dr. G.S. from May 1986 to 
February 1995, (5) the Veteran's February 2007 statement, (6) 
the Veteran's March 2007 statement, and (7) the January 2006 
VA medical examination.

The Veteran's treatment reports from VAMC Augusta (item 1) 
include treatment for depression.  The medical records from 
Physician Multi-Specialty (item 2) include a diagnosis of and 
treatment for depression.  The medical records from 
University Primary Care (item 3) include treatment for 
depression.  These items are new in that they were not 
previously submitted to agency decision makers, but not 
material as a diagnosis of depression was established prior 
to the original decision.

The medical records of Dr. G.S. (item 4) relate to the 
Veteran's spine.  While this evidence satisfies the newness 
requirement, it does not relate to the Veteran's mental 
health and is therefore not material.

The Veteran's February 2007 and March 2007 statements (items 
5 and 6) include reference to treatment for a "nervous 
condition" in service and a description of his claimed PTSD 
stressor.  These items are new in that they did not exist at 
the time of the prior decision, and material in that they 
refer to a possible in-service onset of the Veteran's 
depression.

The January 2007 VA medical examination (item 7) includes a 
diagnosis of major depressive disorder, chronic, onset while 
in military service.  This item is new in that it did not 
exist at the time of the prior decision, and material in that 
it relates to the unestablished fact of a nexus between the 
Veteran's current depression and his military service.

Consequently, because there is evidence which suggests an in-
service onset of the Veteran's depression and a medical nexus 
between the Veteran's current depression and his military 
service, the new evidence does raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156.  
Therefore, the Board finds that the Veteran's attempt to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
depression is successful.

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service Connection for Psychiatric Disorder Other than PTSD

The first requirement for service connection under Hickson is 
a current disability.  Private and VA medical records both 
show a diagnosis of depression.  Therefore Hickson element 
(1), current disability, has been met.

Hickson element (2) requires an in-service injury or 
occurrence.  There are conflicting reports as to the onset of 
the Veteran's depression, with some post service medical 
reports indicating a history onset after service.  However, 
as noted above in the VCAA section, the Veteran's service 
records are unavailable for review and presumed to have been 
destroyed in the NPRC fire.  The Veteran has stated that he 
was treated in service for symptoms of depression and that he 
has continued to suffer these same symptoms from that time.  
Private medical records from Physician Mult-Specialty dated 
May 1982 to June 1982 and October 1984 show a diagnosis of 
depression/anxiety.  The Veteran's private psychiatrist, Dr. 
H.W.E., noted in a letter that the Veteran's depression had 
its onset in 1986.  Private medical records from University 
Hospital show a diagnosis of and treatment for depression 
beginning in October 1988.  Earlier records from University 
Hospital dating back to October 1959 do not refer to the 
Veteran's mental health.  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the lay 
evidence presented by the Veteran concerning the in-service 
onset and his continuity of symptoms after service is 
competent and deemed credible, in light of the absence of 
contemporaneous service medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Thus, Hickson element 
(2) is satisfied.

The third and final Hickson element is evidence of a medical 
nexus between the Veteran's current major depressive disorder 
and his in-service psychiatric symptoms.  The Veteran 
underwent a VA medical examination in January 2006 in 
conjunction with his claim.  The January 2006 VA medical 
examiner diagnosed the Veteran with "Major depressive 
disorder, chronic, onset while in military service."  The 
Board finds that this opinion satisfies Hickson element (3), 
medical nexus for depression.  Having satisfied all three of 
the Hickson elements, the Veteran is entitled to service 
connection for depression.

PTSD Claim

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the Veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may consist 
of a medical opinion, based on review of the evidence, that 
the personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The first element of a PTSD service connection claim is a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  The 
Veteran was diagnosed with PTSD in January 2006 by a VA 
medical examiner.  VA medical records confirm this diagnosis.

The second requirement is a medical link between current the 
Veteran's PTSD symptoms and an in-service stressor.  In this 
case, the January 2006 VA medical examiner diagnosed the 
Veteran with PTSD related to military sexual trauma.   As 
such, the examiner provided a link between the Veteran's PTSD 
symptoms and his claimed in-service military sexual assault.  
Therefore the second requirement is met.

The third and final requirement is credible supporting 
evidence that the claimed in-service stressor occurred.  In 
this case, the Veteran is claiming a sexual assault in 
service as his stressor, not a combat-related stressor.  
Therefore the Veteran's claimed stressors must be 
corroborated by evidence other than his own lay testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  As stated 
above in the VCAA section, the Veteran's service records are 
unavailable for review and presumed to have been destroyed in 
the NPRC fire.

Private medical records from Physician Mult-Specialty dated 
May 1982 to June 1982 and October 1984 show a diagnosis of 
depression/anxiety.  The Veteran's private psychiatrist, Dr. 
H.W.E., noted in a letter that the Veteran's depression had 
its onset in 1986.  Private medical records from University 
Hospital show a diagnosis of and treatment for depression 
beginning in October 1988.  Early records from University 
Hospital dating back to October 1959 do not refer to the 
Veteran's mental health.  VA psychological outpatient 
treatment records from May 1996 to July 2005 do not refer to 
the Veteran's claimed stressor.  Instead, these records note 
his unresolved childhood issues, his marital problems, and 
his termination in 1986 from his job as an insurance agent.  
During the January 2006 VA medical examination, the Veteran 
provided the examiner with a history that included his 
childhood issues and the claimed stressor of a sexual assault 
while in basic training.  A July 2006 VA treatment report 
again refers to the Veteran's unresolved childhood issues and 
his termination from his job as an insurance agent.  At that 
time the Veteran provided his psychologist with a letter 
detailing his history of anxiety and depression during 
service as well as a description of the sexual assault in-
service.  In his March 2007 statement, the Veteran again 
recounted the same details concerning the in-service sexual 
assault.  The evidence submitted consists solely of the 
Veteran's account of his claimed in-service stressor.  
Medical records which reiterate this account as part of the 
patient's medical history cannot corroborate this account 
because they are merely a transcription of the lay evidence 
provided by the Veteran, not medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  At no time has the Veteran 
submitted additional evidence to corroborate his account.  
Therefore, credible supporting evidence that the claimed in-
service stressor occurred has not been obtained.

Therefore, service connection for PTSD cannot be established.  
In reaching this decision, the Board has determined that 
application of the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depressive disorder, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


